Citation Nr: 1229588	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to September 2007.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

It is reasonably show that the Veteran has current tinnitus, which first became manifest in service.  He complained of it on examination one month after separation, and dated its onset to service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records do not show that he had any tinnitus at the time that he entered service.  They also do not show any findings or complaints of tinnitus during service.  During an April 2001 audiological evaluation, the Veteran reported that he did not have any history of tinnitus.  There are other audiometric studies on file from service, but in general, they do not provide for any evaluation of tinnitus.

On October 2007 VA audiological evaluation, the Veteran reported that he experienced periodic buzzing in both ears.  He indicated that he served in the infantry for approximately 2 years in the National Guard and for 24 years during active duty.  He reported that he did wear hearing protection on the ranges.  He indicated that his tinnitus had begun approximately 5 to 10 years prior.  He denied ever using ototoxic drugs, having had prior ear pathologies or having a family history of hearing loss aside from his grandfather, who worked for the railroad.  Hearing testing showed a mild hearing loss at 2000Hz in the right ear and hearing within normal limits in the left ear.  The evaluating audiologist noted that the Veteran had denied the presence of tinnitus in April 2001 and that the Veteran's current description of tinnitus during the examination was not consistent with noise exposure.  Thus, the audiologist concluded that the tinnitus was not caused by or a result of the Veteran's military service.

The Board notes that as tinnitus is largely a subjective phenomenon, the Veteran is competent to report whether he currently has it.  Similarly, he is also competent to report when the problem began.  The October 2007 VA audiologist did point out that the Veteran reported no history of tinnitus in April 2001.  However, this account, made more than 6 years earlier, is not inconsistent with the Veteran's October 2007 report of experiencing tinnitus for approximately 5 to 10 years.  It does not appear that the Veteran's recorded history was considered by the examiner.  Nor does the Board find any other basis in the record for finding not credible the Veteran's report of tinnitus first becoming manifest in service and continuing to trouble him up until the present day.  The audiologist did also find that the Veteran's tinnitus was not consistent with noise exposure.  However, she did not provide any explanation for this finding.  It is reasonable, given the brief period of time between the service separation and the examination, that the tinnitus had its onset during service.

Thus, despite the VA audiologists opinion, the Board finds that the Veteran's own testimony puts the evidence at least in equipoise as to whether he has current tinnitus, which first became manifest in service.  Accordingly, the preponderance of the evidence is in his favor and service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. 49, 55 (1990).
 

ORDER

Service connection for tinnitus is granted.    

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


